PER CURIAM
Appended to this order is an amendment to Rule of Civil Procedure 1.020(b)(3), Court Administration, providing for the addition of subparagraph (vii) to said rule. This amendment applies to the Rules of Criminal Procedure pursuant to RCrP 3.-025(b), Court Administration.
The subject of electronic recording has previously been before this Court by request for approval of Local Rule 7 of the Nineteenth Judicial Circuit. This Court approved that local rule temporarily and requested the chief judges of the respective circuits, who have the initial administrative responsibility to obtain court reporting means to operate their courts, to make their recommendation for an appropriate rule of statewide application concerning electronic reporting. They unanimously recommended that this Court adopt such a rule.
The administrative order entered by the chief judge of the Nineteenth Judicial Circuit, subsequently approved by us as its Local Rule 7, is the subject of an appeal to this Court in Smith v. State and State v. Garrett, Case Nos. 47,247 and 47,248. That litigation was precipitated by both the State Attorney and the Public Defender of that circuit opposing the use of electronic reporting. The attached rule will avoid other litigation concerning this subject matter. The rule amendment is approved, effective immediately.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON, ENGLAND and SUNDBERG, JJ., concur. '

Rule 1.020. Court Administration

(vii) The chief judge, when he deems it appropriate or necessary, may authorize by administrative order the use of electronic reporting for any court proceeding required to be reported. Appropriate procedures shall be prescribed in the order which shall (a) set forth responsibilities for the court’s support personnel, to ensure a reliable record of the proceedings; (b) provide a means to have the recording transcribed, either in whole or in part, when necessary for an appeal; and (c) provide for the safekeeping of such recordings. The assigned judge in a specific case may require a stenographic reporter, if available, or either party may request, or provide and pay for the cost of a qualified stenographic reporter. The assigned judge shall determine the qualifications of a stenographic reporter who is not an official or deputy court reporter; when accepted by the court, such court reporter shall be subject to the orders of the court and directions to transcribe the record from all parties.